Exhibit 99.1 News Release Trustmark Corporation Announces Third Quarter 2016 Financial Results JACKSON, Miss. – October 25, 2016 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $31.0 million in the third quarter of 2016, which represented diluted earnings per share of $0.46.This level of earnings resulted in a return on average tangible common equity of 11.16% and a return on average assets of 0.95%.Diluted earnings per share in the third quarter of 2016 increased 9.5% relative to the same period in the prior year and 15.0% from the prior quarter when a one-time charge related to a voluntary early retirement program (ERP) in that quarter is excluded.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable December 15, 2016, to shareholders of record on December 1, 2016. Third Quarter Highlights • Loans held for investment increased $94.0 million, or 5.2% annualized, from the prior quarter and $707.6 million, or 10.4%, year-over-year • Credit quality remained solid, reflecting continued reductions in nonperforming assets • Revenue excluding income on acquired loans increased 2.2% linked quarter, or 8.8% annualized, and 2.7% year-over-year to total $135.5 million in the third quarter • Core noninterest expense remained well controlled at $96.6 million Gerard R. Host, President and CEO, stated, “Trustmark achieved another quarter of solid financial results.We continued to maintain and expand customer relationships in our banking business by growing loans while maintaining solid credit quality.Our other lines of business continued to perform well, reflecting strength in insurance and mortgage banking.Core noninterest expense remained well controlled.Thanks to our associates, solid profitability and strong capital base, Trustmark remains well positioned to continue meeting the needs of our customers and creating long-term value for our shareholders.” Balance Sheet Management • Diversified legacy loan growth reflects the value of Trustmark’s five-state franchise • Noninterest-bearing deposits increased to 32.1% of total deposits at September 30; cost of deposits remained steady at 0.13% in the third quarter • Solid capital base continues to provide flexibility in pursuing growth opportunities Loans held for investment totaled $7.5 billion at September 30, 2016, reflecting an increase of 5.2% annualized from the prior quarter and 10.4% year-over-year. Compared to the prior quarter, loans to state and other political subdivisions increased $70.6 million reflecting growth in Texas, Mississippi and Alabama. Construction, land development and other land loans increased $48.3 million driven by growth across Trustmark’s five-state franchise. Other loans, which include loans to nonprofits and real estate investment trusts, increased $34.9 million, reflecting growth in Mississippi and Tennessee. Loans secured by nonfarm, nonresidential real estate increased $15.4 million with growth in the Mississippi, Texas and Florida markets. Commercial and industrial loans declined $45.1 million as growth in Alabama, Tennessee and Florida was more than offset with declines in Mississippi and Texas. During the quarter, Trustmark sold the vast majority of its lower-rate, longer-term home mortgages in the secondary market rather than replacing the runoff in its single-family loan portfolio; as a result, the single-family loan portfolio decreased by $27.6 million. Acquired loans totaled $295.7 million at September 30, 2016, down $43.3 million from the prior quarter.Collectively, loans held for investment and acquired loans totaled $7.8 billion at September 30, 2016, up $50.7 million, or 2.6% annualized, from the prior quarter. Deposits totaled $9.7 billion at September 30, 2016, up $154.2 million, or 1.6%, from the prior quarter.Trustmark continues to maintain an attractive, low-cost deposit base with a total cost of deposits of 0.13%.The favorable mix of interest-bearing liabilities yielded a total cost of funds of 0.30% for the third quarter of 2016. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses.During the third quarter, Trustmark did not repurchase any of its common shares.The repurchase program, which is subject to market conditions and management discretion, will continue to be implemented through open market repurchases or privately negotiated transactions.At September 30, 2016, Trustmark’s tangible equity to tangible assets ratio was 8.97%, while its total risk-based capital ratio was 13.82%.Tangible book value per share was $16.95 at September 30, 2016, up 5.9% from the prior year. Credit Quality • Nonperforming loans and other real estate decreased 16.5% and 6.5%, respectively, from the prior quarter • Allowance for loan losses represented 256.56% of nonperforming loans, excluding specifically reviewed impaired loans • Allowance for held for investment and acquired loans represented 1.06% of total held for investment and acquired loans At September 30, 2016, nonperforming loans totaled $54.4 million, down 16.5% linked quarter and 11.0% year-over-year. Other real estate totaled $65.0 million, reflecting a decline of 6.5% from the prior quarter and 22.6% from the same period one year earlier. Net charge-offs for the quarter were $5.2 million and resulted from four impaired credits being written down to fair value or charged-off in full.None of these credits were energy related, and a significant portion of the net charge-offs had been provisioned for in previous periods. Allocation of Trustmark's $70.9 million allowance for loan losses represented 1.02% of commercial loans and 0.68% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 0.95% at September 30, 2016, representing a level Management considers commensurate with the inherent risk in the loan portfolio. Collectively, the allowance for both held for investment and acquired loan losses represented 1.06% of total loans, which include held for investment and acquired loans. Unless otherwise noted, all of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation • Net interest income (FTE) excluding income on acquired loans totaled $95.4 million in the third quarter, up 2.7% from the prior quarter • Noninterest income totaled $44.7 million in the third quarter, up 1.1% from the prior quarter • Insurance and mortgage banking revenue demonstrated solid growth, increasing 4.5% and 9.6%, respectively, from the prior quarter Net interest income (FTE) in the third quarter totaled $102.2 million, which resulted in a net interest margin of 3.52%.Compared to the prior quarter, net interest income (FTE) increased $1.3 million, which reflects continued growth in interest income from both the held for sale and held for investment loan portfolios, in addition to a lower level of interest and recoveries from the acquired loan portfolio.The yield on acquired loans in the third quarter totaled 8.50% and included recoveries from settlement of debt of $1.9 million; this compares to $2.9 million in recoveries from settlement of debt in the prior quarter.The net interest margin (FTE) excluding acquired loans totaled 3.38% in the third quarter, remaining unchanged from the prior quarter. Service charges on deposit accounts totaled $11.7 million in the third quarter, an increase of $626 thousand, or 5.7%, from the prior quarter and a decline of $723 thousand, or 5.8%, year-over-year.The linked quarter change was attributable to a seasonal increase in occurrences of consumer overdrafts while the year-over-year decline reflected a decrease in consumer and business service charges as well as a reduction in occurrences of consumer overdrafts. Bank card and other fees totaled $6.8 million in the third quarter, a decline of $680 thousand, or 9.1%, linked quarter and $208 thousand, or 3.0%, year-over-year.The linked quarter decline reflected a seasonal reduction in ATM surcharge revenue as well as reduced revenue from customer derivatives while the change year-over-year included lower ATM surcharge revenue. Insurance revenue totaled $10.1 million in the third quarter, an increase of $436 thousand, or 4.5%, from the prior quarter and $168 thousand, or 1.7%, from the same period one year earlier.The linked quarter increase was primarily driven by the commercial property and casualty line of business while growth year-over-year reflected increases in group health insurance and other commission income, which were offset in part by reduced commercial property and casualty revenue. Wealth management revenue totaled $7.6 million in the third quarter, a decrease of $438 thousand, or 5.5%, from the prior quarter and $219 thousand, or 2.8%, from the comparable period in 2015, reflecting in part a decline in trust management revenue. Mortgage banking revenue in the third quarter totaled $7.4 million, an increase of $643 thousand, or 9.6%, linked quarter and a decrease of $79 thousand, or 1.1%, year-over-year.The growth from the prior quarter reflected increased secondary marketing gains and improved hedge ineffectiveness as well as expanded mortgage servicing income.When compared to levels one year earlier, increased secondary marketing gains and mortgage servicing income were more than offset by unfavorable mortgage servicing hedge ineffectiveness and a lower level of mark-to-market gains on mortgage loans held for sale.Mortgage loan production in the third quarter totaled $487.9 million, up 20.8% from the prior quarter and 16.1% from the comparable period one year earlier. Noninterest Expense • Core noninterest expense remained well controlled at $96.6 million • Results of the previously announced ERP produced savings of $1.9 million during the third quarter Trustmark’s proactive expense management programs have resulted in lower noninterest expense and improved efficiency levels.During the third quarter, noninterest expense totaled $97.9 million, down $12.3 million, or 11.1% from the prior quarter.Excluding the one-time charge of $9.3 million in second quarter related to the ERP, noninterest expense declined $3.0 million, or 2.9%, linked quarter.The efficiency ratio improved 339 basis points during the quarter to 63.8%. Core noninterest expense, which excludes ORE expense (gain of $1.3 million), intangible amortization ($1.7 million), expense related to reducing the risk profile of the assets of the Corporation’s defined benefit plan prior to termination ($664 thousand) and additional pension expense related to the ERP ($236 thousand), totaled $96.6 million in the third quarter, a decline of $1.4 million on a comparable basis from the prior quarter. Salaries and benefits expense totaled $57.3 million, which decreased during the quarter by $9.8 million.Excluding one-time ERP charges of $9.1 million during the second quarter, salary and benefits decreased by $706 thousand. This decrease represents ERP savings of $1.9 million during the quarter offset in part by increased pension cost of $900 thousand related to reducing the risk profile of the assets of the Corporation’s defined benefits plan as well as other non-routine pension expense related to the ERP.Other real estate expense decreased by $2.5 million during the quarter principally due to lower writedown expense of $1.2 million and an increase in the gain on sale of $1.1 million driven by the sale of two properties.Other expense totaled $11.6 million in the quarter, a decrease of $1.1 million from the prior quarter.Excluding ERP charges in the second quarter, other expense decreased by $823 thousand on a comparable basis from the prior quarter. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, October 26, 2016, at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call.A replay of the conference call will also be available through Wednesday, November 9, 2016, in archived format at the same web address or by calling (877) 344-7529, passcode 10093856. Trustmark Corporation is a financial services company providing banking and financial solutions through 194 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected.
